Citation Nr: 1215318	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus or to exposure to herbicides. 

2. Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In January 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2012 statement, the Veteran requested a hearing. In a March 2012 letter, the Board requested that he specify what type of hearing he wanted. In an April 2012 statement, the Veteran elected to testify at a travel board hearing. He has requested a travel board hearing, but none has been scheduled; he is entitled to a hearing as a matter of right. 38 C.F.R. § 20.700(a) (2011). The claims file must be remanded to the Agency of Original Jurisdiction (AOJ) so that a travel board hearing may be scheduled. 38 C.F.R. §§ 19.9, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the AOJ at the earliest available opportunity. The AOJ should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


